                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
JEFF POFF,
                                                                 ORDER
                            Plaintiff,
                                                               18-cv-563-bbc
              v.

JOLINDA WATERMAN, SANDRA MCARDLE,
DR. SALAM SYED, JESSE BEAVER, TIM DETERS,
JAIME GOHDE and JANE DOE,

                               Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Jeff Poff is proceeding on an Eighth Amendment claim that staff at the

Wisconsin Secure Program Facility and the Columbia Correctional Institution failed to

provide him adequate medical care for his injured knee. Before the court are two motions

filed by plaintiff: (1) his motion for mediation, dkt. #90; and (2) his “objection” to

defendant Tim Deters’s motion for summary judgment on exhaustion grounds. Dkt. #103.

Both motions will be denied.

       In his first motion, plaintiff asks that “this case be moved for mediation to resolve

plaintiff’s claims.” However, this court does not order parties to engage in mediation. If

plaintiff believes that this case can be resolved through settlement negotiations, he may

contact defense counsel to see if defendants are interested in mediation.

       In his second filing, plaintiff “objects” to defendant’s motion for summary judgment

on the grounds that it was not filed with the court and plaintiff did not have an opportunity

to respond to it. However, the court docket shows that the motion was filed on July 9,

2019, the same day that plaintiff filed his objection. Further, plaintiff’s objection appears


                                              1
to be moot because plaintiff responded to the motion for summary judgment on July 22,

2019. Dkt. #104.




                                       ORDER

      IT IS ORDERED that plaintiff Jeff Poff’s motion for mediation, dkt. #90, and

objection to defendant Tim Deters’s motion for summary judgment, dkt. #103, are

DENIED.

      Entered this 8th day of August, 2019.

                                              BY THE COURT:

                                              /s/
                                              ______________________
                                              BARBARA B. CRABB
                                              District Judge




                                          2
